 COPELAND SAUSAGE CO.49Copeland Sausage Co.,Inc.andAmalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO. Case 12-CA-4826April 23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn November 24, 1970, Trial Examiner James V.Constantine issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. The Trial Examineralso found that Respondent had not engaged in certainother unfair labor practices alleged in the complaint,.and recommended that the complaint be dismissed asto them. Thereafter, the General Counsel and Re-spondent filed exceptions to the Trial Examiner's Deci-sion and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERamended charge filed respectively on April 27, May 13, andJuly 30, 1970, by Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, herein called theUnion.In substance the complaint alleges that Respondent vi-olated Section 8(a)(1) and (3), and that such conduct affectscommerce within the meaning of Section 2(6) and (7), of theAct. Respondent has answered admitting some of the allega-tion of the complaint but denying that it committed anyunfair labor practices.Pursuant to due notice this case was heard and tried beforeme at Gainesville, Florida, on September 29 and 30, 1970. Allparties were represented at and participated in the trial andhad full opportunity to introduce evidence, examine andcross-examine witnesses, file briefs, and offer oral argument.At the close of the case the General Counsel argued orally.A brief has been received from Respondent.This case presents the issues of whether Respondent(1)Discriminatorily discharged Jimmy M. Sheffield andElmer Taylor because they were members of or engaged inactivites on behalf of the Union, or engaged in other protectedactivites, or both; and(2)Discriminatorily reduced the hours of employment ofSamuel W. Rains because he was a member of the Union, orengaged in union or other protected activities, or both.Upon the entire record in this case, including the stipula-tions of the parties, I make the following:FINDINGS OF FACT1.AS TO JURISDICTIONRespondent, a Florida corporation, is engaged in Alachua,Florida, in slaughtering, processing, and wholesaling porkand related products. During the year preceding August 12,1970, it purchased and received goods and products valuedin excess of $50,000 directly from points outside the State ofFlorida. I find that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the purposes of the Act toassert jurisdiction over Respondent in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisnow, and at all times material herein hasbeen, a labor organization within the meaning of Section 2(5)of the Act.Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent,Copeland Sausage Co., Inc., Alachua,Florida, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: Thisis an unfairlabor practicecaseinstituted pursuant to Section 10(b) of theNational Labor Relations Act, herein called the Act. 29U.S.C. 160(b). It was initiated by a complaint issued on Au-gust 12, 1970, by the General Counsel of the National LaborRelations Board, herein called the Board, through the ActingRegional Director for Region 12 (Tampa, Florida),namingCopeland Sausage Co., Inc., as the Respondent. Said com-plaint is based on a charge, amended charge, and second190 NLRB No. 14III.THE UNFAIR LABOR PRACITCESA. General Counsel's EvidenceIn December 1969 and January 1970, the Union initiatedan "active" campaign to organize Respondent's employees.About March 1970, one of the employees selected to serve inthis campaign was Jimmy Sheffield. He was also appointed toan employee committee formed to assist the Union in organ-izingRespondent's plant. Among others, employees ElmerTaylor and Samuel Rains were also designated to serve onthis committee.During said organizational drive Supervisors RussellDavis, Rubin Frazier, and Jimmy Padgett attended unionmeetings. In addition the Union succeeded in obtainingsigned authorization cards from Jimmy Padgett, J. B.Fletcher, Rubin Frazier, and Russell Davis, all supervisors ofRespondent.About a week prior to March 28, 1970, Respondent dis-tributed to its employees a pamphlet entitled "DON'T SIGNANYTHING," and signed by James H. Swick (its president),T. Grady Alday, Jr., and Jay Herring (its vice president andsecretary). (See G. C. Exh. 5.) In addition to announcing a 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD10-cent-an-hour increase in wages, this pamphlet insisted that"no outside party or union can give youa raise." Then duringthe first half of April 1970, Respondent posted on its bulletinboards literature (signed by James Swick) disparaging unionsand urging employees "Don'tsignthe union card." (See G.C.Exh. 4) These two documents were offered as evidence ofunion hostility by Respondent and not as affirmative proof ofany unfair labor practice.1.The discharge of Jimmy SheffieldThis employee worked in Respondent's smoked meat de-partment for 9 years and 3 months prior to his discharge. Hesigned a union authorization card in March 1970.As noted above, Sheffield was chosen by the Union to aidit in its campaign at Respondent's plant. Among other thingsSheffield, at the request of Union Organizer Charles E. Wil-liams, arranged to hold a union meeting at Sheffield's home.About 14 employees attended this meeting, which was heldon Mary 27, 1970. Sheffield himself became a union memberand, in addition, signed up some employees at the March 27meeting conducted at his home. Later he also induced otheremployees to join the Union, so that he had obtained in excessof 70 signed authorization cards. However, he actually dis-tributed about 112 cards to employees whom he solicited tojoin the Union. Sheffield attended another union meetingafterMarch 27, 1970, held at the Buffalo Ranch.About a week before April 14, 1970, Sheffield talked duringworking time to Rubin Frazier, whom I find to be a supervi-sor under Section 2(11) of the Act. During the conversationSheffield solicited Frazier to sign a union authorization card.Soon Plant Superintendent Mitchell came upon the scene andasked Sheffield to "get through" with the talking. I find thatMitchell did not overhear the conversation between Sheffieldand Frazier.Three or four days following the union meeting held at hishome on March 27, 1970, Sheffield happened to be talking toemployee Carol Walker at work. At this point Leon Blanton,whom I find to be a supervisor of Respondent under Section2(11) of the Act, admonished Sheffield that Sheffield wastalking excessively. Thereafter, whenever Sheffield spoke toany employee while at work, and no matter where this oc-curred, Blanton "came up aside of us to see what we's assa-yin'." Such conversations by Sheffield lasted but a minute ortwo. Blanton had neither engaged in such surveillance ofSheffield prior to March 27, 1970, nor had he, prior to thatdate, warned Sheffield that he was talking too much.On April 14, 1970, Blanton assigned Sheffield to operatethe bacon machine because its regular operator was on sickleave that day. That afternoon Sheffield reported that he,Sheffield, could not come to work the next day, his day off,as he had to plant 16 acres of corn. When Blanton asked.Sheffield to come in if he could, the latter promised to workhalf a day. When Sheffield finished work on April 14 he talkedbriefly to employee Garrison. In about a minute Blantoncame to Sheffield and told him to punch out since he wasthrough for the day. So Sheffield punched out.After punching out Sheffield spoke to his cousin, anotheremployee, for about 15 minutes. At the close of this conversa-tion Sheffield started to walk out. As he did so, Blanton cameup to him and instructed Sheffield to turn in Sheffield's passcard. Upon inquiring what Blanton meant by this, Sheffieldwas informed that he was fired "for talkin' too much." At thisSheffield protested that he had talked no more in the past 2weeks than in the past 9 years, and that Blanton, as supervi-sor, had observed much of such conduct. But Blanton insistedthat Sheffield had been "doing a lot of talking" in the past 2weeks.Thereupon Sheffield said to Blanton, "Me and you cansettle this to-day ... I'd just like to bid you to step outside... I'll just stomp hell outa you outside the gate."But Blan-ton declined this challenge or invitation.At notimeprior to March 27, 1970, had Sheffield ever beenwarned or criticized about talking to other employees. Addi-tional testimony from Sheffield and other witnesses disclosedthat Sheffield talked a lot before March 27, 1970, and that thishabit of his did not increase or lessen after that date. Further,Sheffield and other witnesses testified that after March 27,1970, Blanton often engaged in surveillance of Sheffield'sactivities in the plant, but that such conduct by Blanton didnot occur prior to that date.On cross-examination Sheffield testified that, after March27, 1970, Blanton "rode" or criticized him three times abouttalking to other employees. However, Sheffield testified thathe also talked to employee Bryant during this period, but thatBlanton did not refer to this incident until a few minutes afterhe discharged Sheffield.Russell Davis, a former supervisor of Respondent's coldcuts department, testified that the day after Sheffield's dis-chargeDavis spoke with his supervisor, Roscoe Croley.When Davis mentioned that Sheffield had been fired, Croleyreplied "Yeah, you know why." At this Davis mentioned,"Well, I heard because he was in the union." This causedCroley to remark, "To me it seems like that's an awful dan-gerous thing to be in around here." And a day after the above,employee Kathryn Wood, in a conversation with SupervisorFletcher, was told by Fletcher in substance that Sheffield, inFletcher's opinion, was fired for being in the Union.2.The denial of overtime to Samuel RainsRains is employed by Respondent as a smokehouse opera-tor.His supervisor is Leon Blanton. Plant SuperintendentMitchell is Blanton's immediate supervisor. Rains signed aunion authorization card at the request of employee JimmySheffield; aided in organizing Respondent's employees, ad-vocating the Union and obtaining signatures to 15 or 20authorization cards; attended three or four union meetings,including the meeting at Sheffield's home; and served on theUnion's "in-plant organizing committee." Among others,employees Sheffield and Elmer Taylor also served on thiscommittee. Also, Rains discussed the Union with a numberof supervisors and asked them to sign union cards.When Rains worked a normal work day, he worked 9hours between 7 a.m. and 5 p.m. No overtime was involvedin this. However, for about 2 or 3 years prior to April 6, 1970,he also regularly worked overtime as follows:(a) Eleven hours every other Sunday and every otherholiday,when he performed fire watch, "makingrounds," and checking temperatures in the cooler.Sometimes he also smoked meat and unloaded trucksduring such times.(b) An hour daily before 7 a.m. in preparing an inven-tory. Such inventory was used by the sales department.(c) Saturday work in the smoked meat department.The entire department usually operated on Saturdays.(d) Often on weekdays after 5 p.m., when he assistedthe men who relieved him at 5 p.m.Sometime between April 2 and 6, 1970, while Rains was onvacation, Supervisor Blanton came to the home of Rains andnotified him that Rains would no longer work on Sundays asRespondent had assigned such work "to the guards." In addi-tion, Blanton told Rains not to perform any more inventorywork before 7 a.m. because an inventory would not be neededas early in the day as in the past. Blanton gave as the reasonfor the elimination of the latter overtime that the Company"was having to cut down some on the overtime." COPELAND SAUSAGE COAfter March 27, 1970, when Rains attended a union meet-ing at Sheffield's home, Rains was deprived of Saturday workin the smoked meat department, although that departmentcontinued to work on Saturdays after said March 27. Further,Rains was deprived, after March 27, 1970, of that overtimewhich he performed after 5 p.m in assisting his relief man.The reason given to him by Supervisor Blanton to account forthis action is that Respondent was cutting down on overtime.However, on one occasion after said March 27 Rains ob-served two employees from another department and five orsix smoked department employees working after 5 p.m in thesmoked meat departmentRains also testified that Respondent's president, JamesSwick, told the former that he, Swick, had been led to believethat Rains "might be interested in dropping this charge."When Rains replied that he had considered such action,Swick replied that it would have to be the decision of Rainswithout influence from Swick, but that "if you're interested.. the only way to stop it would be to not testify." I do notconstrue this statement as an admission or declaration againstinterest by Respondent, and have disregarded it in arriving atthe findings of facts made herein.On cross-examination Rains stated that about 2 weeksbefore testifying in this case he resumed working overtimeafter 5 p.m. In his opinion this occurred "due to necessity."However, he also testified that, "on several occasions" sinceApril 1970, he has been asked to work overtime after 5 p in.and that he has worked infrequently on Saturday and Sundaysince then3.The discharge of Elmer TaylorTaylor was hired by Respondent in November 1969 towork in its smoked meat department. His duties required himto place a weight label on bacon, hams, and picnics, then packthem in crates, close the crates, and then label the crates. InMarch 1970, he signed a union authorization card at thesolicitation of employee Jimmy Sheffield, and also attendedall union meetings including one held at Sheffield's home onMarch 27, 1970. In addition, he distributed about 20 unionauthorization cards, talked about and discussed the Union toseveral employees, and served on the Union's "in-plant or-ganizing committee."He succeeded in signing up seven oreight employees for the Union. At some of the union meetingsTaylor noticed that some company supervisors were present.After the union meeting of March 27 at Sheffield's home,Taylor perceived that Supervisor Blanton on several occa-sions "pushed around" Taylor; i.e., found fault with minormatters On one occasion Blanton, about a week before May4, 1970, told Taylor to stop leaving candy at his work stationwhere all employees, as well as Blanton, could and did takesome, although Taylor had been doing this for a long timeprior to March 27. AndBlantonforbade other employees tolend a hand to Taylor, although they had been doing thisbeforeMarch 27.In the first week of April 1970, Taylor's family came fromNorth Carolina to visit him. As a result Taylor sent word byanother employee that he would not work that day becausehis family had come to see him That day Taylor broughtthem into the plant where they met Blanton, among others.But the next day Blanton scolded Taylor for taking off thatand the preceding day and informed Taylor that Taylor wasbeing docked $60 from his bonus money and vacation pay forsuch conduct.On May 4, 1970, Supervisor Blanton informed Taylor thatthe latter was being transferred to the job of hanging hams.But Blanton did not explain why. Protesting that he felt thathe could not handle this job right, Taylor replied that he didnot want it Thereupon Blanton directed Taylor to accom-51pany him to present such objections to Plant SuperintendentMitchellAt that time Gene Noegel had the job of hanginghams. Noegel is about 42 years of age. Taylor is 36.Then Blanton and Taylor together called on Mitchell.After Blanton mentioned that Taylor opposed such transfer,Taylor asked Mitchell why he was being transferred when hiswork not only was satisfactory (to which Mitchell agreed) buthe also volunteered to and helped on other work when hisown work was slack Taylor also objected to hanging hamsbecause "there was trouble between the other workers" inthat area, and so stated to Mitchell. Mitchell replied that theemployee then hanging hams was "too old" and Mitchelldesired a younger man on that job. (However, according toTaylor, employee Bishop often did this work in the past )Continuing, Mitchell insisted that Noegel's job was the onlyjob in the plant "open" for Taylor, and that if Taylor did notwant it Blanton should "figure [Taylor's] time and send [Tay-lor] on his way." Taylor was thereupon discharged.Taylor explained at the hearing that he considered himselfunable to hang hams satisfactorily "because it's a faster job,a more active job," and one which he "could not handle.. right . . and keep up with it " Taylor had but 2 hours'experience in hanging hams, and it was "all I could do to keepup with one [man], let alone two." Usually hanging hamswould require the person hanging the same to keep up withtwo men who provided the hams for such purpose.EmployeeKathrynWood testified that SupervisorFletcher told her he knew who went to the union meeting ofMarch 27, 1970, that Taylor was one of them, and that ifTaylor did not watch out Taylor would be fired.B.Respondent's EvidenceSamuel J. Mithcell, Respondent's plant superintendent, ap-pearedas a witnessfor it. An abridgment of his testimonyfollows.Mitchell made the decision to discharge employeeElmer Taylor under the circumstances narrated below.One day Supervisor Blanton, accompanied by Taylor, metMitchell on the shipping dock to discuss Blanton's "problemwith Mr. Taylor." After Blanton stated that Taylor "refusedto do the job," Mitchell asked Taylor for an explanation.Taylor replied that he then was cheerfully performing thehardest job in the smoked meat department, that he alwaysdid any other job he was asked to do, but that he refused todo the job Blanton assigned to him, i e., hanging hams, be-cause "there's trouble at that spot." When Mitchell askedTaylor what he meant by "trouble," the latter replied thatMitchell knew what he meant therebyThen Mitchell remarked that the employee currently hang-ing hams, Gene Noegel, had complained of being tired in thelate afternoons, and "we felt that perhaps we needed ayounger man for the job." Although Mitchell asked Taylorto reconsider, the latter refused to do so and insisted he wouldnot hang hams.Thereupon Mitchell discharged Taylor. Theentire conversation lasted 5 to 10 minutes.A few days before this Noegel had asked Blanton for atransfer because a fellow worker, Cato Webb, "at that loca-tion" was involved in "trouble" with Noegel. Blanton passedon this information to Mitchell, who agreed to have Noegeltransferred, after Blanton and Mitchell had also discussed"personnel difficulties" involvingWebb and Noegel.Mitchell explained the reduction in employee Taylor'sbonuses in the following manner. Pursuant to a companypolicy in effect long before March and April 1970, Respond-ent deducted $10 from each of Taylor's vacation, summer,and Christmasbonuses asa penalty for each day of Taylor'sunexcused absence from work. According to Mitchell, Taylorremained away from work for 2 days without being excusedtherefor. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso, according to Mitchell, Respondent has no writtenrules governing the conduct of its employees, and it has neverhad a policy of issuing written reprimands. But the unwrittenrules are communicated to the employees, some of them atthe time of hiring. One of said rules was posted on the clockand also communicated by letter to employees. However,there exists an "unwritten rule" that when talking interfereswith the performance of an employee's duties, "then we ex-pect him to be corrected ... about this" by the foreman. Fur-ther, it is the company's policy "to replace," i.e., discharge,any employee who refuses to do a job assigned to him.On one occasion, when Mitchell observed employee She-ffield talking to Supervisor Frazier,Mitchell told Sheffieldthat since Sheffield was "not through with his work perform-ance" to "get on with it"; i.e., to stop further talking. How-ever,Mitchell said nothing to Frazier.Further, Mitchell denies he had any knowledge of the Un-ion'sMarch 27, 1970, meeting at Sheffield's home until heheard it mentioned at the hearing in this case. Also, Mitchelltestified that Supervisor Blanton had complained to him thatin the past (a) Sheffield's performance on the night shift wasunsatisfactory in that Sheffield failed to induce night em-ployees to begin working immediately upon punching in, and(b) he did not give adequate supervision to the operation ofthe smokehouse. These two insufficiencies occurred about 2and 3 years, respectively, before Sheffield's discharge. Mitch-ell received no other complaints concerning Sheffield's workhabits until March or April 1970. But Mitchell neither saidanything to Sheffield regarding the above shortcomings norasked Blanton to do anything about them; i.e., no action wastaken thereon.InMarch or April Blanton informed Mitchell thatSheffield was talking excessively on the job. Nevertheless atno time thereafter did Blanton discuss Sheffield's dischargewith Mitchell.James F. Herring, Respondent's vice president and secre-tary, also testified on its behalf. An adequate abridgment ofhis testimony follows. Herring made the decision to reducethe overtime of Sam Rains. It was based on reviewingmonthly reports which disclosed that "some overtime ...looked considerably out of line-and, one of these particularemployees was Sam Rains."The elimination of Sam's Sunday work was explained asfollows by Herring. Sometime in March 1970, Herring en-countered a Mr. Moore, who had been employed as a guardby Globe Security. Globe had formerly rendered serviceguardingRespondent's plant but, because such servicebecame unsatisfactory to Respondent, Globe was replaced byYarbrough Corporation to perform this same function.Moore mentioned that Yarbrough did not retain him whenit replaced Globe and that, as a retiree, aged 65, and receivingsocial security benefits, he needed additional work to supple-ment his meager income.When Herring considered that Moore could be paid "on astraight time basis" for rendering guard service on Sunday,Herring decided that "some of [Respondent's] excessive over-time" could be eliminated and Respondent could reduce ex-penses by having Moore perform Sunday guard work. SoMoore was hired for such duties. However, Moore became anemployee of Yarbrough, and not of Respondent. This causedRains and John Smith, the other regular employee who alter-nated with Rains in receiving overtime Sunday work, to losetheir overtime work on Sunday. Smith now infrequently re-ceives some Sunday overtime work as a watchman or guard.Soon thereafter Herring discussed with supervisors otherovertime work performed by Rains. For example, Herringascertained that Rains came in at 6 a.m. daily, thus puttingin an hour of overtime each day to take the smoked meatinventory. Such inventory was given to the sales departmentat 7 a.m. By arranging with that department to defer usingthe inventory until 8 or 8:15 a.m., Herring was able to elimi-nate the daily overtime of Rains devoted to taking the inven-tory. Thus Rains could commence taking said inventory at 7a.m., his regular starting time, at this usual rate of pay. Bydispensing with this overtime, i.e., working from 6 a.m. to 7a.m. by Rains, Respondent further cut expenses. Hence Rainswas informed to commence taking the inventory at 7 a.m.rather than 6 a.m. This terminated 1 hour of his overtimedaily.The assistant supervisor of Respondent's smoked meat de-partment, who I find is a supervisor under Section 2(11) ofthe Act, is J. B. Fletcher. He testified substantially as follows.In the first place Fletcher denies he asked employee KathrynWood whether she knew anything about the Union orwhether she was a union member. Secondly, he denies thathe ever indicated to Mrs. Wood why Sheffield was dischargedor that Sheffield was discharged for union activities. Nor didhe tellWood that he knew who was attending the unionmeetings, or that Sam Rains was the next in line to be fired,or that Taylor had better watch out or he would also be fired.However, Fletcher signed a union card and was cognizant ofunion activity at Respondent's plant. Finally, during conver-sations with Mrs. Wood in which she "ragged" him about theUnion, Fletcher would say that he was glad he did not haveanything to do with it.Respondent's final witness, Leon Blanton, the supervisor ofits smoked meat department, and a supervisor under Section2(11) of the Act, testified in essence as follows.Blanton asserted that he discharged Jimmy Sheffield "fortalking-too much while he should be working." On the daySheffield was fired he had been talking to two employees, oneof whom was Jerry Garrison. Since Sheffield at the time hespoke to Garrison, i.e., between 5:30 and 6 p.m., had finishedhis work, Blanton said to him, "Let's go, then." Instead ofleaving, Sheffield spoke to Garrison.Soon Sheffield and Blanton walked together towards thetimeclock. But Sheffield parted from Blanton before reachingthe clock. Since Sheffield did not come out of the plant in thenext 5 or 6 minutes, Blanton went in to seek him. WhenBlanton found Sheffield the latter was talking to employeeLangford. Thereupon Blanton decided to "let [Sheffield] go,"and so notified Sheffield. When Sheffield asked for the reasonbehind his discharge, Blanton replied that it was for talking.But Sheffield insisted there was another reason. Then She-ffield said to Blanton, "I ... invite you out my way and I'mgonna settle this g.d. thing with you." But Blanton declinedthe invitation.Not long before this Blanton ascertained that Sheffieldpunched out at 6:34 p.m. one day but, instead of leaving,remained to talk to employees. The next day Blanton "men-tioned this" to Sheffield. On other occasions prior to thisBlanton also "reminded" Sheffield about the latter's talkingto employees. In fact in the "last few months," before beingterminated, which Blanton described as since February orMarch 1970, Sheffield's conduct had so changed that, accord-ing to Blanton, "it was nothing to turn around `most any timeof the day to see him cornered somebody, talking to 'em." andBlanton "corrected [Sheffield] about that" six or eight timesat least since February or March 1970. Blanton describedsome of the incidents for which he so "reprimanded" or"corrected" Sheffield, but they need not be narrated here.Blanton explained that, although all employees talked onthe job, all but Sheffield "wouldn't leave the job" to do so. Onthe other hand, Sheffield "would leave his position and wouldgo somewhere else" to talk to employees. "And it was muchmore so in this period of time [since about the first of March COPELAND SAUSAGE CO531970] than it had been before" that Sheffield so conductedhimself.On cross-examination,Blantondeclared that She-ffield's talking did not become a problem until March 1970.However,Blantonat no time informed Sheffield that he ex-posed himself to the risk of discharge by his excessivetalking.Blanton alsorecited the events leading to Elmer Taylor'sdischarge. They are described in this paragraph. When Blan-ton asked Taylor to hang hams the latter refused to do sobecause "there's a problem over there." ThereuponBlantonbrought Taylor to Plant Superintendent Mitchell and toldMitchell, in Taylor's presence, that Taylor would not hanghams.Taylor repeated his refusal to Mitchell,insisting"there's a problem there . or trouble there," but decliningto identify the "problem" or "trouble " When Taylor per-sisted inhis refusal, notwithstanding that Mitchell asked himto "reconsider," Mitchell discharged him Blanton insisted atthe trial that Taylor's transfer to the job of hanging hams wasnot a permanent one, but he did notso stateto Taylor at anytime.Further,Blantontestified that the regular employee whohanged hams, Gene Noegel, had requested a transfer becauseKato Webb, another employee in the same work area, for acouple of years "was trying to hard-time"Noegel,and alsobecause Noegel tired easily on this job Noegel implied thatWebb was seeking to inflict injury on him Blanton promisedto report this to his superior, Mitchell. After talking toMitchell about this situation,Blanton andMitchell decidedto transfer Noegel to another job, but no decision was madeas to who would "move into" Noegel's job Thereupon Blan-ton informed Noegel that the latter was being transferred tothe packing room, "if that was satisfactory to" Noegel. Thelatter liked this and accepted it. Not long after,Blantondecided to assign Taylor to hanging hams. Taylor was se-lected because he had done this work once before and wasdependable; but two others capable ofhanginghams werepassed over because they were not dependable. Taylor's workrecord up to this time was exemplary and he had never beenreprimandedOne day employee Noegel toldBlantonthat Taylor wouldnot report to work that day, but offered no reason therefor.Later in the dayBlantonnoticed Taylor with his family at thecanteen during the coffeebreak, where Taylor introduced hisfamily to employees but not toBlanton.The next day, aSaturday,Blantoncalled Taylor to come in to work, but thelatter stated that, because his family was visiting him fromNorth Carolina, he would rather not work Although Blan-ton replied, "All right," nevertheless he told Taylor on thefollowingMonday that,pursuantto company policy, Tay-lor's bonuses were being docked $60 for his absences on thepreceding Friday and Saturday; i.e., $30 for each day.On one occasionBlantonfound Taylor during workinghours walking around the room in which the latter workedand handing out candy to the employees. Since this interferedwith the work of the departmentBlanton"said something to[Taylor] about it."Blantonmentioned that employee Samuel Rains had en-gaged in overtime from 6 to 7 a.m. daily in taking an inven-tory. Rains also often worked overtime after 5 p in. on week-days.But others, especially women employees, workedovertime after 5 p.m. more often than Rains. In addition,Taylor worked overtime every other Sunday by engaging inguard duty and incidental work.About the first of April 1970, Blanton and Vice Presidentand Secretary Herring routinely discussed the overtime ofemployees, including that of Rains. It was decided to elimi-nate some of the overtime of Rains because (a) the Sundaywork had been contracted out to a guard service, and (b) theusing ofthe inventory by the sales department was pushedback to 8 a.m., rather an 7 a.m., so that the taking of theinventory need not start before the regular starting time of 7a.m. Nevertheless, since Rains was not used regularly after 5p.m., no change occurred in this type of overtime work.However, on one occasion Blanton wanted to use Rains after5 p.m but Rains had left for home. This last evidence wasoffered to show that Rains continued to work overtime after5 p.m. when needed. Also, Blanton insisted that he did notdeprive Rains of overtime work after 5 p in. but "it wasRains' decision not to work overtime.... That was strictlyRains' idea." Rains actually worked overtime sometimesafter 5 p in. following March 28, 1970.Although Rains and Smith lost their Sunday and holidayovertime as an economy measure, Smith since has sometimesworked on Sundays on production work, but not as a guard.As noted above, Moore, an employee of the independentcontractor performing the guard service, works on Sunday asa guard at $2.40 an hour Smith and Rains received $3.30 anhour when they worked as guards on Sunday.Finally, Blanton testified that he was aware of union ac-tivity at the plant but did not know that Sheffield, Taylor, andRains participated in it prior to the alleged discriminationagainst them.C Concluding Findings and Discussion1As to the discharge of Jimmy SheffieldIam convinced and find that Sheffield was dischargedbecause he engaged in union activity and that the reasongiven to him for such discharge, i.e., excessive talking duringworking hours, is a pretext This ultimate finding is derivedfrom the entire record and the following subsidiary findingswhich I hereby find as facts.a.Respondent had knowledge of Sheffield's activities onbehalf of the Union. I do not credit Respondent's contraryevidence. Of course the mere rejection of Respondent's evi-dence on this issue is not enough to establish the fact thatRespondent was aware of such sphere of action by Sheffield.N.L.R.B. v. Joseph Antell, Inc.,358 F.2d 880, 883 (C.A. 1),Council of Bagel and Bialy Bakeries,175 NLRB No. 148. TheGeneral Counsel, upon whom rests the burden of proving hiscase,Rubin Bros. Footwear v. N.L.R.B.,203 F 2d 486, 488(C.A. 5), must show by affirmative evidence that Respondentwas cognizant of Sheffield's conduct on behalf of the Union.But I find, crediting witnesses for the General Counsel,that several of Respondent's supervisors knew of the Union'sorganizational drive and which employees were actively en-gagedin assistingthe Union. In addition, I find that somesupervisors signed union cards and also knew that a unionmeeting was held at Sheffield's home. The foregoing findingswarrant the inference-and I draw it-that some supervisorsof Respondent had knowledge that Sheffield was active in theUnion's campaign. Hence I find that such knowledge is at-tributable to the Respondent.b.Since Sheffield was active in the union movement hebecame a target for employer concern. By discharging She-ffield Respondent could impress employees with the futilityof joining the Union. It is true that "management can dis-charge for good cause, or bad cause, or no cause at all withoutincurring liability under the Act "N.L.R.B. v. McGahey,233F 2d 406, 413 (C.A. 5) Indeed, if an employee is terminatedfor improper performance of his tasks no violation ensuesmerely because he was engaged in organizing and the em-ployer is not sorry to lose him.N.L.R.B. v. BirminghamPublishing Co.,262 F.2d 2, 9 (C A. 5). But "obviously thedischarge of a leading union advocate is a most effectivemethod of undermining a union organizational effort."N. L.N.L.R.B. v. Longhorn Transfer Service, Inc.,346 F 2d 1003,1006 (C A. 5). 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this connection it is well to bear in mind that "Directevidence of a purpose to discriminate is rarely obtained, espe-cially as employers acquire some sophistication about therights of their employees under the Act; but such purposemay be established by circumstantial evidence."Corrie Cor-poration v.N.L.R.B.,375 F.2d 149, 152 (C.A. 4). Accord:HartsellMills v.N.L.R.B.,111 F.2d 291, 293 (C.A. 4);N.L.R.B. v.Melrose Processing Co.,351 F.2d 693, 698 (C.A.8);Shattuck Denn Mining Corp. v. N.L.R.B.,362 F.2d 446,470 (C.A. 9). "Nowadays it is usually a case of more subtlety." N.L.R.B. v. NeuhoffBros.,375 F.2d 372, 374 (C.A. 5).Hence it is not unusual for an employer to emphasize anemployee's real or doubtful shortcomings in justifying a dis-charge prompted by antiunion considerations. Because of thisit is imperative to scrutinize the record to ascertain the truereason behind an employee's dismissal.Radio Officers' Unionv.N.L.R.B.,347 U.S. 17, 50-51. I have done so.c.Respondent was hostile to unions. However, it is axi-omatic, and I rule as a matter of law, that union animus initself does not amount to an unfair labor practice. Patently anemployer may lawfully dislike and oppose unions and consti-tutionallymay utter or otherwise communicate antiunionsentiments.N.L.R.B. v. Threads, Inc.,308 F.2d 1, 8 (C.A. 4);N.L.R.B. v. Howard Quarries,362 F.2d 236 (C.A. 8); J.P.Stevens & Co., Inc.,181 NLRB No. 97. But this does not endthe matter. For such union animus is a factor which may beevaluated in arriving at the actual reason inspiring a dis-charge.N. L. R. B. v. Georgia Rug Mill,308 F.2d 89, 91 (C.A.5);Maphis Chapman Corp. v. N.L.R.B.,368 F.2d 298, 304(C.A. 4).d. It is true that cause existed for Sheffield's discharge, andI so find. Such cause consisted of his talking too much toother employees during working hours. But I find that suchbehavior continued for several years prior to March andApril 1970, and that such talking did not increase in Marchand April 1970. Respondent's evidence to the contrary is notcredited.However, it is significant that, although Sheffieldengaged in excessive conversations prior to March 1970, hewas not discharged therefor. Thus I find that Respondenteither condoned or overlooked such conduct before March1970.But beginning in March 1970, Respondent began to keepSheffield's conduct under observation in order to find or dis-cover a fresh excuse to discharge him. This strongly suggests,and I find, that Respondent was building up a case against avigorous union advocate, and that antiunion motives led tosuch decision. "Certainly union activity or membership con-fers no immunity against discharge ... but if the dischargewas because of union activity it violates Section 8(a)(3)... even though a valid ground for dismissal might exist."N. L.N.L.R.B. v. Longhorn Transfer Service, Inc.,346 F. 2d 1003,1006 (C.A. 5). I find that Sheffield's discharge was begottenin substantial part because of his union activity.e.Sheffield was not effectively warned that he exposedhimself to the risk of discharge by his excessive talking. Whileit is true, and I find, that Supervisor Blanton spoke to She-ffield about his talking, at no time did Blanton warn or ad-monish Sheffield that the latter would suffer discharge if hepersisted in such conduct. And I find that Respondent hadno specific system of discipline whereby employees were al-erted to what Respondent considered derelictions of duty.Under such circumstances failure to warn has probativevalue.Talon, Inc.,170 NLRB No. 42, fn.1;Dunclick, Inc.,159 NLRB 10, 11, fn. 1. This conclusion has been upheld bythe courts.E. Anthony Sons, Inc. v. N.L.R.B.,163 F.2d 22,26-27 (C.A.D.C.);N.L.R.B. v.Melrose Co.,351 F.2d 693,699 (C.A. 8). SeeN.L.R.B. v. Midtown Service Co., Inc., 425F.2d 665, 670-671 (C.A. 2).On this aspect of the case it is also worthy to note thatSheffield was an experienced employee whose work was satis-factory. Yet he was abruptly discharged, and at 9 'time whenthe Union's campaign was intense. Both the abruptness, man-ner, and timing of a discharge shed light upon whether atermination is for cause or whether the asserted cause isoffered as a pretext to disguise antiunion hostility whichprompted the dismissal.E. Anthony Sons, Inc. v. N.L.R.B.,163 F.2d 22, 26-27 (C.A.D.C.);Arkansas-Louisiana GasCompany,142 NLRB 1083, 1085-86. "The abruptness of adischarge and its timing are persuasive evidence as to motiva-tion."N.L.R.B. v.Montgomery Ward & Co., Inc.,242 F.2d497, 502 (C.A. 2), cert. denied 355 U.S. 829. Accord:N.L.R.B. v. Hawthorn Company,404 F.2d 1205, 1210 (C.A.8);N.L.R.B. v. L. E. Farrell Co.,360 F.2d 205, 208 (C.A. 2).f.Nor isit necessarythat activity protected by the Act bethe only reason for Sheffield's discharge in order to render itunlawful. If his termination was inflicted substantially be-cause of his union activity it transgresses the Act notwith-standing that a valid ground for discipline may exist.BettsBaking Co. v. N.L.R.B.,380 F.2d 199 (C.A. 10);N.L.R.B.v.WhitinMachine Works,204 F.2d 883, 885 (C.A. 1). Iexpressly find that Sheffield's union activity was a substantialor motivating-but not necessarily the only-reason for hisdischarge. Cf.N.L.R.B. v. Symons Mfg. Co.,328 F.2d 835,837 (C.A. 7);N.L.R.B. v. Lexington Chair Co.,361 F.2d 283,295 (C.A. 6).Of course I find, and rule as a matter of law, that member-ship in, or activities on behalf of, a labor organization, orboth, do notimmunizeor shield an employee from punish-ment for cause.Metals Engineering Co.,148 NLRB 88, 90;Mitchell Transport, Inc.,152 NLRB 122, 123, affirmedsubnom. Hawkins v. N.L.R.B.,358 F.2d, 281, 283-284 (C.A. 7).But I have expressly found that the real cause for Sheffield'sdischarge was not because he was excessively loquacious but,rather, that it was his union activity which resulted in hisdischarge. Cf.Firestone Synthetic Fibers,185 NLRB No. 118.No different result is required although I find that Sheffieldinvited Blanton to engage in a fight outside the plant. This isbecause I find that, lacking violence, such invitation does notattain such serious proportions that it disqualifies Sheffieldfrom being reinstated.Efco Manufacturing, Inc.,108 NLRB245, 261. Cf.Red Top, Inc.,185 NLRB No. 138. I considerRenfro Hosiery Mills, Inc.,122 NLRB 929, 930, distinguisha-ble on its facts. On this aspect of the case I accept Sheffield'sversion thereof and do not credit Blanton to the extent thathis diverges therefrom.2.The discharge of Elmer TaylorIn my opinion, Taylor was discharged for engaging in un-ion activity; and the reason assigned for his termination, i.e.,insubordination, is a pretext to dissemble the actual reason.I so find. This ultimate finding is based on the entire recordand the following subsidiary findings which I hereby find asfacts.a.Taylor was an active proponent of the Union. I credit hisaccount of his union activities. Further, for the reasons givenabove as to why I found Respondent to have knowledge ofSheffield's union activity, I find that, prior to Taylor's dis-charge, Respondent was aware of Taylor's actions on behalfof the Union. Respondent's evidence inconsistent with thisfinding is not credited.b.Respondent displayed union animus. While this in itselfdoes not offend the Act, it may be appraised along with otherevidence in ascertaining the true cause of Taylor's dismissal.However, I expressly find that deducting $60 by Respondentfrom Taylor's bonuses does not constitute union animus. Thisis because I find that such deduction emanated from company COPELAND SAUSAGE COpolicy, and that such policy was neither generated nor pur-sued by antiunion considerations.cTaylor actively espoused the Union As noted in thefindings relating to Sheffield, union advocates often becometargets of surveillance so that upon making the slightest slipthey can be discharged. Supervisor Blanton often engaged insurveillance of Taylor beginning in March 1970. As an exam-ple, I find that, about a week before Taylor's discharge, Blan-ton forbade Taylor to give out candy although the latter hadengaged in this habit for some time prior to this. Further, Icredit employee Kathryn Wood that Supervisor Fletcher toldher that Taylor was one of those attending a union meetingon March 27, 1970, and that if Taylor did not watch outTaylor would be fired As the Court of Appeals for the FifthCircuit has pointed out, "obviously the discharge of a leadingunion advocate is a most effective method of undermining aunion organizational effort."N.L.R.B. v. Longhorn TransferService, Inc.,346 F.2d 1003, 1006.d. In view of Fletcher's remark, above narrated, to Ka-thrynWood, it is reasonable to infer-and I do so-thatTaylor was transferred to Noegel's job because it was a disa-greeable one and (1) Taylor would sooner or later resign or(2) he could be discharged for declining to serve in it. Irecognize that management personnel judgments may not bereviewed by the Board But they are subject to scrutiny whena discharge is "motivated-exclusively or substantially-byantiunionanimus."N.L.R.B. v. United Parcel Service, Inc.,317 F.2d 912, 914 (C.A. 1). Accord:N.L.R.B. v.McGahey,233 F.2d 406, 413 (C.A. 5).However, I find that such transfer was substantially moti-vated by antiunion considerations. Thus I credit Taylor thathe had hanged hams but once before, and then only for acouple of hours; yet he was selected because he was consid-ered competent to do this work, according to Respondent.Thenagain, I credit him that he was told thathanging hamswas the only job open to him after Noegel was assigned toTaylor's work. But obviously Taylor could have been givenany other job in the plant, so that the selection of Taylor todo Noegel's work was motivated by a desire to give Taylora job which he disliked. Further, Respondent knew that"trouble" or "a problem" existed on Noegel's job, and thatTaylor feared such trouble; but nothing was said or done toallay Taylor's apprehension. Patently Respondent was out toso antagonize Taylor that he would resign or be placed in aposition of insubordination warranting dischargee. I find that the transfer of Taylor was permanent Respon-dent's evidence that it was temporary is not credited It is alsosignificant that Taylor was abruptly discharged without beinginformed that he had to accept the transfer or be fired. Thisabruptness has probative value in demonstrating Respondentwas anxious to get rid of Taylor before he could reflect uponthe situation and accept the transfer rather than lose his job.When such abruptness is assessed in the light of Taylor'sexcellent work record, it is difficult to understand why Re-spondent was in a hurry to discharge Taylor rather thanreason with him; for the retention of excellent workers wouldseem to be preferred over the discharge of an excellent workerwho momentarily objects to a transfer to an admittedly un-desirable job. Such discharge seems "against [Respondent's]apparent interest."N.L.R.B. v. Joseph Antell, Inc.,358 F 2d880, 883 (C.A. 1).Further, when such abruptness occurs at the time when theemployee is actively aiding the union in its organizing drive,it is reasonable to infer-and I do so-that antiunion motiveshave inspired the discharge. Cf.N.L.R.B. v. Southern Elec-tronicsCo.,430 F.2d 1391 (C.A. 6) This is because theabrupt dismissal of an active union advocate dunng a unioncampaign has compelling significanceArkansas-Louisiana55Gas Company,142 NLRB 1083, 1085-86. "The abruptnessof a discharge and its timing are persuasive evidence as tomotivation."N.L.R.B. v. Montgomery Ward & Co.,247 F.2d497, 502 (C.A. 2), cert. denied 355 U.S. 829. SeeN.L.R.B.v.Longhorn Transfer Service, Inc.,346 F.2d 1003, 1006 (C A.5).f.It is my opinion, and I find, that a false reason, i.e.,insubordination, was given for Taylor's termination. This"warrants the inference that some other reason was beingconcealed."N.L.R.B. v. Joseph Ante!!, Inc.,358 F.2d 880,883 (C.A 1). Accord:Sterling Aluminum v. N.L.R.B.,391F.2d 713, 723 (C.A. 8). I draw the inference that such falsereason concealed an antiunion motive underlying the dis-charge of Taylorg.As in the case of Sheffield, Taylor's discharge will befound to be discriminatory, notwithstanding that a lawfulcause may exist therefor, if the substantial or motivatingreason behind his dismissal involves antiunion considera-tions. I find that a substantial or motivating reason for Tay-lor's discharge is his union activity.3.The loss of overtime by Samuel RainsOn this issue I am persuaded, and find, that abolishing byRespondent of the overtime of Rains was prompted by busi-ness considerations and was not dictated or motivated byantiunion hostility. This ultimate finding is based on the en-tire record. In arriving at this decision, I have been guided bytwo elementary principles of law. The first is that the GeneralCounsel has the onus of establishing that such loss of over-time is attributable to discriminatory motives. The other isthat management's prerogative to operate its business will notbe disturbed by the Board or the courtsa.The elimination of the Sunday and holiday overtimeof RainsRespondent's evidence, which I credit, demonstrates thatSunday and holiday work were taken from Rains so that itcould be given to Moore, an employee of the independentcontractor rendering guard service to Respondent, at a savingof 40 cents an hour to Respondent This is a business judg-ment which I will not undertake to scrutinize, regardless ofits soundness. Further, I am impressed by the absence of anycontention that Respondent discriminated against Smith, al-though he, like Rains, also was affected by the giving of thiswork to Moore and thus also lost Sunday and holiday work.No different result is required because Respondent enter-tained union animus and Rains was an activist in the unionmovement at the plant. While these two factors are relevant,and I have not overlooked them, I have the conviction, andfind, that they are insufficient to prove that Rains was de-prived of Sunday and holiday work for reasons associatedwith his union activities.b.The eliminationof the dailyovertimefrom 6 a.m.to 7 a. m.As inthe case of the loss of Sunday and holiday work, Ifind that eliminating an hour of overtime each morning wasadopted as an economy measure, and not because Rains hadbeen active in the union movement It is of the utmost impor-tance to bear in mind-and I find-that this action by Re-spondent did not in the slightest alter or affect the workschedule or assignments of Rains, for he continued to take thedaily inventory.Only the time of taking the inventory waschanged.In other words, Rains took the inventory at 7 a.m.rather than at 6 a.m. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDSince no modification occurred respecting the method oftaking the inventory, it is difficult to perceive why the timeof performing this task should be characterized as an antiun-ion tactic. I accept Respondent's explanation that by havingRains commence doing this work at 7 a.m., rather than 6a.m., his pay became less for doing the same work and Re-spondent obtained a corresponding reduction in its laborcosts.On the record unfolded beforeme I amunable to discernany discriminatory treatment of Rains in this area of the case.Accordingly, I shall recommend that this segment of thecomplaint be dismissed.c.The loss of Saturday work in the smoked meatdepartmentRespondent contends, and its evidence indicates, thatSaturday work was taken from Rainsas aneconomy measureafter March 28, 1970. I sustain said contention, and credit theevidence in support thereof. Hence, I find that this cancella-tion of work on Saturdays by Rains was not conceived fromdiscriminatory motives. Accordingly, I find that this branchof the complaint has not been established. It is true thatsubsequent to March 27, 1970, Respondent often operated onSaturdays the department in which Rains worked. But itemployed only women employees, whose wages were lowerthan those of the males.d.The loss of daily overtime after S p.m.Admittedly Rains often worked overtime after 5 p.m. priorto March 28, 1970, and admittedly thereafter he worked verylittle after5 p.m. Thequestion is whether Respondent de-prived him of such overtime because he was active in theunion movement at its plant.However,I find that the decrease in this type of overtimeresulted because Rains decided not to engage in it as muchas previously, and not because of any action by Respondent.Thisis because I credit Respondent's evidence that at no timedid it restrict the overtime which Rains could work after 5p.m. and that Rains himself voluntarily did not seek to workafter 5 p.m. In fact Respondent at least once sought out Rainsto ask him to work after 5 p.m. but he had already left theplant on this occasion.Patently this exhibits a willingness byRespondent to continue to employ Rains after 5 p.m. whenneeded, and is inconsistent with the General Counsel's con-tention that Rains was deprived of this overtime by Respon-dent's discriminatory action against him.Accordingly,I find that thisfacet ofthe complaint has notbeen established,and I shall recommendthatit be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEoffer each immediate and full reinstatement to his formerposition or, if such is not available,one which is substantiallyequivalent thereto, without prejudice to their seniority andother rights and privileges.Itwill further be recommendedthat Sheffield and Taylor be made whole for any loss ofearnings suffered by reason of the discrimination againstthem.In making Sheffield and Taylor whole Respondent shallpay to each a sum of money equal to that which each wouldhave earned as wages from the date of his layoff to the dateof reinstatement or a proper offer of reinstatement, as the casemay be, less his net earnings during such period.Such back-pay, if any, is to be computed on a quarterly basis in themanner establishedby FW.WoolworthCompany,90 NLRB289, with interest thereon at 6 percent per annum calculatedaccording to the formula set forth inIsis Plumbing&HeatingCo., 138 NLRB 716. Itwill also be recommended that Re-spondent preserve and make available to the Board or itsagents, upon reasonable request,allpertinent records anddata necessary to aid in analyzing and determining whateverbackpaymay be due.Finally, it will be recommended thatRespondent post appropriate notices.The discriminatory discharges go "to the very heart of theAct."N.L.R.B. v. EntwistleManufacturing Company,120F.2d 532, 536 (C.A. 4);L.E. Johnson Products, Inc., 179NLRB No. 10, fn. 1. Accordingly,the Board's Order shouldbe broad enough to prevent further infractionof the Act inany manner;and I so recommend.Cf.R & R ScreenEngrav-ing,Inc.,151NLRB 1579, 1587;A-Z Mfg. & Sales, 177NLRB No. 98, fn. 1.Uponthe basis of the foregoing findings of fact and theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof Section 2(5) of the Act.2.Respondentis anemployer within the meaning of Sec-tion 2(2), and is engaged in commerce as defined in Section2(6) and (7), of the Act.3. By discriminating in regard to the tenure of employmentof Jimmy Sheffield and Elmer Taylor, thereby discouragingmembership in the Union, a labor organization, Respondenthas engaged in unfair labor practices condemned by Section8(a)(3) and (1) of the Act.4.The foregoing unfair labor practices affect commercewithin the purview of Section 2(6) and (7) of the Act.5.Respondent has not committed any other unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law, andthe entire record in this case, and pursuant to Section 10(c)of the Act, I hereby issue the followingThose activities of Respondent set forth in section III,above, found to constitute unfair labor practices, occuring inconnection with its operations described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYAs Respondent has been found to have engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take specific affirmative action, asset forth below, designed to effectuate the policies of the Act.In view of the finding that Respondent discriminatedagainst Jimmy Sheffield and Elmer Taylor in dischargingthem, it will be recommended that Respondent be ordered toRECOMMENDED ORDER'Respondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in the Union, or any otherlabor organization, by discharging employees or otherwisediscriminating in any manner in respect to their tenure ofemployment or any term or condition of employment.'In the event no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, recommendations,and Recommended Order herein shall, as provided, in Sec. 102.48 of saidRules and Regulations, be adopted by the Board and become its findings,conclusions, and Order, and all objections thereto shall be waived for allpurposes. COPELAND SAUSAGE CO(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteed tothem by Section 7 of the Act2 Take the following affirmative action designed to effectu-ate the policies of the Act.(a) Offer Jimmy Sheffield and Elmer Taylor immediate andfull reinstatement each to his former job or, if that job nolonger exists, to a substantially equivalent position, withoutprejudice to their seniority or other rights and privilegespreviously enjoyed by them, and make each whole for anyloss of pay he may have suffered, with interest at the rate of6 percent per annum, by reason of Respondent's discrimina-tion against him, as provided in the section above entitled"The Remedy."(b)Notify said Jimmy Sheffield and Elmer Taylor if pres-ently serving in the Armed Forces of the United States theirright to reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from the ArmedForces(c) Preserve and, upon reasonable request, make availableto the Board or its agents, for examination and copying, allpayroll records and reports and all other records necessary toascertain the amount, if any, of backpay due under the termsof this Recommended Order.(d) Post at its plant at Alachua, Florida, copies of thenotice marked "Appendix."' Copies of said notice, to be fur-nished by the Regional Director for Region 12, after beingsigned by a duly authorized representative of Respondent,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily displayed. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 12, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.'IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges unfair labor practices not foundherein.'In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by orderof the National Labor Relations Board" shall be changed to read "Postedpursuant to a judgment of the United States Court of Appeals enforcing anorder of the National Labor Relations Board "'In the event that this Recommended Order is adopted by the Board,after exceptions have been filed, notify said Regional Director, in writing,within 20 days from the date of this Order, what steps Respondent has takento comply herewith57APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Amal-gamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, or any other labor organization, bydischarging employees or otherwise discriminating inany manner in respect to their tenure of employment orany term or condition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of rightsguaranteed to them by Section 7 of the National LaborRelations Act.WE WILL offer Jimmy Sheffield and Elmer Tayloreach immediate and full reinstatement to his former po-sition or, if such position no longer exists, to a substan-tially equivalent one, without prejudice to their seniorityand other rights and privileges enjoyed by each, andmake each whole for any loss of pay he may have suff-ered, with interest at the rate of 6 percent per annum, byreason of his dischargeWE WILL notify said Jimmy Sheffield and Elmer Tay-lor if presently serving in the Armed Forces of theUnited States of their right to reinstatement upon ap-plication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.All our employees are free to become, remain, or refuse tobecome or remain members of the above-named Union, orany other labor organization.DatedByCOPELAND SAUSAGECo , INC(Employer)(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FederalBuilding, 400 West Bay Street, Jacksonville, Florida 32202,Telephone 904-791-2168.